DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the preliminary amendment submitted 11 November 2019. Claim 6 is amended. No claims are canceled or newly added. Claims 1-12 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 November 2019, 08 January 2020, and 11 May 2021 are being considered by the examiner.
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupuis et al. (US 2017/0099529, hereinafter referred to as “Dupuis”). Dupuis anticipates claims:
Claim 1: An optoelectronic switch (see figure 3, the nested MZ switch 300 is interpreted as the switch), comprising: 
a Mach-Zehnder interferometer (see figure 3, the nested Mach-Zehnder switch 300 is interpreted as the Mach-Zehnder interferometer), comprising: 
an input coupler (102), comprising at least a first input port configured to receive an incoming optical signal; 
first and second waveguides referred to as arms (see figure 3, the top and bottom optical paths are interpreted as the first and second waveguides and arms), connected to the input coupler, configured to transmit optical signals, coming from the incoming optical signal, and able to have an effective phase difference ∆Φeff(t) (see figure 3 and paragraph 0006); 
an output coupler (108), connected to the arms, and comprising two output ports, in order to supply an outgoing optical signal,  
a switching device (see figure 3), comprising: 
at least two thermo-optical phase-shifters (the heaters 304 and 306 are interpreted as the two thermos-optical phase shifters) disposed in the arms, 
a switching module (the control module 308 is interpreted as containing a switching module, see paragraph 0032) configured to apply a continuous switching signal of constant intensity, to the thermo-optical phase-shifters, 
in such a manner as to generate a thermo-optical component ∆ΦTO(t) of the effective phase difference ∆Φeff(t), which varies up to a predetermined final value ∆Φf resulting in a switching of the outgoing optical signal onto one or the other of the output ports (see paragraph 0023); 

a compensation module (the control module further includes a compensation module, see figure 3, and paragraph 0032) configured to apply to the electro-refractive phase- shifters a transient compensation signal of variable intensity, 
in such a manner as to generate an additional electro-refractive component ∆ΦER(t) of the effective phase difference ∆Φeff{t), the effective phase difference ∆Φeff(t) thus being equal to the sum of the thermo-optical component ∆ΦTO(t) and of the electro-refractive component ∆ΦER(t), the said variable intensity being determined in such a manner as to minimize the difference ∆Φf-∆Φeff(t) between the predetermined final value ∆Φf and the effective phase difference ∆Φeff{t) (see paragraphs 0031-0033).
	Claim 2: The optoelectronic switch according to Claim 1, in which the switching device furthermore comprises at least one photodetector (303) coupled to one of the output ports and connected to the compensation module, the compensation module comprising a processor for determining, using measurement signals transmitted by the photodetector, the variable intensity to be applied in such a manner as to minimize the said difference between the predetermined final value A4f and the effective phase difference ∆Φr(t) (see figure 0032).
	Claim 3: The optoelectronic switch according to Claim 1, in which the electro-refractive phase-shifters are pin diodes (see paragraph 0009).
	Claim 4: The optoelectronic switch according to Claim 1, in which the arms are made of silicon (see paragraph 0025).
	Claim 5: The optoelectronic switch according to Claim 1, in which the Mach- Zehnder interferometer is a 2x2 interferometer whose input coupler comprises two input ports (see figure 3).

i) application of the switching signal to the thermo-optical phase-shifters in such a manner as to generate the thermo-optical component ∆ΦTO(t) of the effective phase difference ∆Φeft(t), which varies up to the predetermined final value ∆Φf resulting in the switching of the outgoing optical signal; 
ii) application of the transient compensation signal to the electro-optical phase-shifters in such a manner as to generate the electro-refractive component ∆ΦER(t) of the effective phase difference ∆Φeff(t), whose variable intensity is determined in such a manner as to minimize the said difference ∆Φf - ∆Φeff(t) between the predetermined final value ∆Φf and the effective phase difference ∆Φeff(t) (see the rejection of claim 1 above, figure 3 and paragraphs 0031-0033).
	Claim 7: The switching method according to Claim 6, in which the switching signal is designed to drive a variation going from 0 to pi, and vice versa, of the thermo-optical contribution ∆ΦTO(t) of the effective phase difference ∆Φeff(t), over a characteristic duration ∆tTO of thermo-optical variation (see figures 3-6, and paragraphs 0031-0049).
	Claim 8: The switching method according to Claim 7, in which the compensation signal is configured to drive: 
a variation going from 0 to ±pi of the electro-refractive component ∆ΦER(t) of the effective phase difference ∆Φeff(t), over a characteristic duration ∆tER of electro- refractive variation , less than the characteristic duration ∆tTO of thermo-optical variation, 
followed by a return to 0, over a characteristic duration of variation substantially equal to the characteristic duration ∆tTO of thermo-optical variation (see figures 3-6 and paragraph 0031-0049).
	Claim 9: The switching method according to Claim 6, in which, in the absence of a phase difference between the optical signals propagating in the arms, the outgoing optical signal is 
- application of the switching signal, so that the thermo-optical component ∆ΦTO(t) of the effective phase difference ∆Φeff(t) goes from 0 to pi; 
- application of the compensation signal, so that the electro-refractive component ∆ΦER(t) of the effective phase difference ∆Φeff{t) goes from 0 to pi, then decreases down to 0 at the same time as the thermo-optical component ∆ΦTO(t) progressively increases from 0 to pi (see figures 3-6, paragraphs 0031-0049, which describe this functionality).
	Claim 10: The switching method according to Claim 9, in which: 
- the application of the switching signal amounts to applying a continuous signal VTOa of constant intensity VTOpi to the thermo-optical phase-shifter situated in the first arm driving a variation of pi of the phase ΦA of the optical signal propagating in the first arm, and to applying a signal VTOb of zero intensity to the thermo-optical phase-shifter situated in the second arm; 
- the application of the compensation signal amounts to applying a transient signal VERa of variable intensity going from 0 to a value VERpi to the electro-refractive phase- shifter situated in the first arm driving a variation of pi of the phase ΦA of the optical signal propagating in the first arm, followed by a decrease to a zero value at the same time as the thermo-optical component ∆ΦTO(t) progressively increases from 0 to pi, and in applying a signal VERb of zero intensity to the electro-refractive phase-shifter situated in the second arm (see figures 3-6 and paragraphs 0031-0049).
	Claim 11: The switching method according to Claim 6, in which, in the absence of a phase difference between the optical signals propagating in the arms, the outgoing optical signal being sent to the second port of the output coupler, the switching from the first port to the second port of the output coupler comprises: 
- application of the switching signal, so that the thermo-optical component ∆ΦTo(t) goes from pi to 0; 
- application of the compensation signal, so 
	Claim 12: The switching method according to Claim 11, in which: 
- the application of the switching signal amounts to applying a continuous signal V1O. of constant intensity VTO,, to the thermo-optical phase-shifter situated in the first arm, and in applying a continuous signal Viob of constant intensity VTO,, to the thermo- optical phase-shifter situated in the second arm driving a variation of it of the phase B of the optical signal propagating in the second arm; - the application of the compensation signal amounts to applying a signal VER of zero intensity to the electro-refractive phase-shifter situated in the first arm, and in applying a signal VERB of variable intensity going from 0 to a value VERA to the electro-refractive phase-shifter situated in the second arm driving a variation of pi of the phase s of the optical signal propagating in the second arm, followed by a return to a zero value at the same time as the thermo-optical component ∆ΦTo(t) progressively decreases from pi to 0 (see figures 3-6 and paragraphs 0031-0049).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874